        Case 3:15-cr-00080-RCJ-VPC Document 76 Filed 04/01/21 Page 1 of 2




 1   Thomas L. Qualls, ESQ.
     Nevada State Bar No. 8623
 2
     720 Tahoe Street, Suite B
 3   Reno, NV 89509
     Telephone: (775) 333-6633
 4   Counsel for Petitioner/Defendant
 5   Chase A. Henderson

 6
                          UNITED STATES DISTRICT COURT
 7
 8                               DISTRICT OF NEVADA

 9   United States of America,                    Case No. 3:15-CR0080-RCJ-WGC-1

10                Respondent/Plaintiff,

11         v.

12   CHASE A. HENDERSON,

13                Petitioner/Defendant.
14
15
                   Order Granting Motion to Withdraw as Counsel
                   Due to New Employment with The State of Nevada
16
17         The undersigned counsel for Defendant, Thomas L. Qualls, Esq., hereby moves

18   this Court to withdraw as counsel in this matter. The withdrawal is necessary because
19   the undersigned has accepted a position of employment with the State of Nevada and
20
     has to close down his practice immediately. Counsel is appointed in this matter
21
     pursuant to the CJA and it is requested that substitute counsel be appointed for
22
23   Defendant.

24   ///

25
26
     ///
       Case 3:15-cr-00080-RCJ-VPC Document 76 Filed 04/01/21 Page 2 of 2
     ORDER

     IT IS HEREBY ORDERED that the Motion to Withdraw (ECF No. 75) is GRANTED.

     IT IS FURTHER ORDERED that the CJA Unit for the Federal Public Defender’s
     Office shall assign new counsel for Mr. Henderson.
 1
     IT IS SO ORDERED.
 2
 3
     DATED: April 1, 2021.
 4                                       ROBERT C. JONES,
                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                          2
